UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7034



JERVON L. HERBIN,

                                               Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Department of
Corrections,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-00-1630-A)


Submitted: October 14, 2004                 Decided:   October 21, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jervon L. Herbin, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jervon L. Herbin seeks to appeal the district court’s

order denying relief on his Fed. R. Civ. P. 60(b) motion filed in

his 28 U.S.C. § 2254 (2000) action.             The order is not appealable

unless   a    circuit   justice    or   judge    issues    a   certificate      of

appealability.     28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 368-69 (4th Cir. 2004) (holding that appeal from the

denial of a Rule 60(b) motion in a habeas action requires a

certificate of appealability). A certificate of appealability will

not   issue    absent   “a   substantial    showing   of   the   denial    of    a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.          See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).               We have independently

reviewed the record and conclude that Herbin has not made the

requisite showing.           Accordingly, we deny Herbin’s motion for

appointment of counsel, deny a certificate of appealability, and

dismiss the appeal.

              To the extent Herbin’s notice of appeal and informal

brief could be construed as a motion for authorization to file a

successive § 2254 petition, we deny such authorization.                   United


                                    - 2 -
States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied,

124 S.Ct. 496 (2003).        We dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 3 -